Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to patent application filed 09/21/2020; is a continuation of 16808706, filed 03/04/2020, now U.S. Patent #10783325. Claim(s) 1-20 are pending; Claims 1, 9 and 16 are independent claims. 

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
A signed and dated copy of applicant’s IDS, which were filed on 09/21/2020, is attached to this Office Action.





Claim Objections
Claim(s) 10-15 and 17-20 objected to because of the following informalities:  As drafted “Method” of Claim(s) 10-11 and 13-15 depending to a “method of claim 1” also Claim 12 depending to a “method of claim 4”. It is noted Claim(s) 1 and 4 is/are a system claim(s). Also the language in claim(s) 10-15; which are substantially similar to the language in claim(s) 2-7. Similarly Claim(s) 17-20 are object to in the similar issue. Appropriate correction is required.

       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 10,783,325  [hereinafter as Patent ‘325] issued 09/22/2020 to Patent  Application 19/808,706 filed  03/04/2020.
  Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for Visual data mapping, wherein the mapping data fields in said collection with textual regions in said array based, ... analyzing a geometric relationship between data fields and each of said textual regions, derive context rule for evaluating said associations, based, on identifying a structure of said electronic document, and determine a correctness of said associations in said mapping, of context rule...




; ...in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as method for Visual data mapping, wherein the mapping data fields in said collection with textual regions in said array based, ... analyzing a geometric relationship between data fields and each of said textual regions, derive context rule for evaluating said associations, based, on identifying a structure of said electronic document, and determine a correctness of said associations in said mapping, of context rule… of Patent’ 325.

Thus they are both exhibiting similar method for a method for Visual data mapping, wherein the mapping data fields in said collection with textual regions in said array based, ... analyzing a geometric relationship between data fields and each of said textual regions, derive context rule for evaluating said associations, based, on 

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and the Patent ‘707 are compared as follows, 
  Current Application
Patent ‘325

Claim(s) 1-20
 
Claim(s) 1-20
 A system comprising: at least one hardware processor; and a non-transitory computer-readable storage medium having stored thereon program code, the program instructions executable by the at least one hardware processor to: receive a digital image of a form, wherein said form comprises a plurality of form fields and a corresponding plurality of labels, analyze said digital image to associate each of said plurality of form fields and each of said plurality of labels with a form section within said form, based, at least in part, on a location of each of said plurality of form fields and each of said plurality of labels within said form, and with respect to each of said form sections:



(i) create a mapping between said associated form fields and labels, based, at least in part, on a geometric relationship between each of said associated form fields and one or more of said associated labels,
 (ii) derive at least one context rule, based, at least in part, on detecting a structure of said form section, and

 (iii) adjust said mapping based, at least in part, on said at least one context rule (claim 1)
...
document comprises one or more data fields and corresponding textual regions, process said image to obtain:
i) a collection of said data fields comprising an indication of a location within said image and a field type of each of said data fields in said collection, and (ii) an array of said textual regions comprising an indication of a location within said image and a content of each of said textual regions in said array, 
and perform automatically and without user interaction the following steps:

(a) create a mapping comprising associations of data fields in said collection with textual regions in said array based, at least in part, on analyzing a geometric relationship between each of said data fields and each of said textual regions, 

(b) derive at least one context rule for evaluating said associations, based, at least in part, on identifying a structure of said electronic document, and 

(c) determine a correctness of at least one of said associations in said mapping, based, at least in part, on said at least one context rule










Claims 2-17





Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimer” to overcome the obviousness-type double patenting rejection over the pending Claims. Also amending the claim(s) to remedy the claim(s) objection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geng et al., (“US 10628633 B1”- filed 06/28/2019 [hereinafter “Geng”]; relates to electronic form, that includes data fields and corresponding textual regions within a form image [Abstract and column 8 lines 18-25 and column 1 lines 15-30 also Fig. 3A]... For example, when the form is an invoice, the form may include a first group of fields and labels for a shipping address and a second group of fields and labels for a billing address. A label can be for a group of form elements ("group label") or for a field ("field label")…Moreover in column 3 lines 10-20, further includes indication of a location within said form [column 2 lines 35-55].... further includes a graphical user interface that shows a form identified from a specific image. This form includes two groups of form elements, a first group 310 for form elements related to a billing address, and a second group 312 for form elements related to a shipping address [column 8 lines 18-35].




Tillberg et al., (“US 20070168382 A1” -filed 01/03/2007 [hereinafter “Tillberg”]; relates to electronic form, that includes data fields and corresponding textual regions within a form image [Abstract and column 8 lines 18-25 and column 1 lines 15-30 also Fig. 3A]... For example, when the form is an invoice, the form may include a first group of fields and labels for a shipping address and a second group of fields and labels for a billing address. A label can be for a group of form elements ("group label") or for a field ("field label")…Moreover in column 3 lines 10-20, further includes indication of a location within said form [column 2 lines 35-55].... further includes a graphical user interface that shows a form identified from a specific image. This form includes two groups of form elements, a first group 310 for form elements related to a billing address, and a second group 312 for form elements related to a shipping address [column 8 lines 18-35].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/QUOC A TRAN/Primary Examiner, Art Unit 2177